

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS,
AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
A REGISTRATION STATEMENT IN EFFECT WITH RESPECT THERETO UNDER THE ACT AND
APPLICABLE LAWS OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT
AND APPLICABLE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.


 
Certificate No. WC-___
Warrant to Purchase ___________ Shares of
Dated: __________, 2007
Common Stock (subject to adjustment)

 
 
WARRANT TO PURCHASE COMMON STOCK
of
UNITED HERITAGE CORPORATION

 
This certifies that, for value received, ______________, or its registered
assigns (the “Holder”) is entitled, subject to the terms set forth below, to
purchase from United Heritage Corporation, a Utah corporation (the “Company”),
up to ______________ shares of common stock, par value $0.001 per share (the
“Common Stock”), as constituted on the date hereof (the “Warrant Issue Date”),
upon surrender hereof, at the principal office of the Company referred to below,
with the Notice of Exercise form annexed hereto duly executed, and simultaneous
payment therefor in lawful money of the United States or otherwise as
hereinafter provided, at the Exercise Price set forth in Section 2 below. The
number and character of such shares of Common Stock and the Exercise Price are
subject to adjustment as provided herein. The term “Warrant” as used herein
shall include this Warrant and any warrants delivered in substitution or
exchange therefor as provided herein. This Warrant is being issued pursuant to
the Securities Purchase Agreement by and between the Company and the Holder, and
in connection with the corresponding Subscription Application of the Holder,
each of even date herewith. Capitalized terms used but not otherwise defined
herein shall have the meaning ascribed to them in the Securities Purchase
Agreement.
 
1. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing on
the Warrant Issue Date and ending at 5:00 p.m., Eastern Standard Time, on the
five (5) year anniversary of the Warrant Issue Date (the “Term”), and shall be
void thereafter.
 
2. Exercise Price. The exercise price at which this Warrant may be exercised
shall be $1.40 per share of Common Stock (the “Exercise Price”), as such
Exercise Price may be adjusted from time to time pursuant to Section 11 hereof.
 

--------------------------------------------------------------------------------


 
 
3. Vesting and Exercise of Warrant.
 
(a) Exercisability. Notwithstanding anything herein to the contrary, this
Warrant is not immediately exercisable, and will only become exercisable
(“Vest”) when the Company has obtained effective stockholder Consent to the
issuance hereof as required pursuant to and in accordance with applicable
federal securities laws and the rules and regulations of any national securities
exchange or inter-dealer quotation system upon which the Company’s Common Stock
is then traded.
 
(b) Exercise of Warrant.
 
(i) Method of Exercise. Subject to section 3(a) above, the purchase rights
represented by this Warrant are exercisable by the Holder in whole or in part,
at any time, or from time to time, during the Term, by the surrender of this
Warrant and the Notice of Exercise annexed hereto duly completed and executed on
behalf of the Holder, at the principal office of the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
Holder at the address of the Holder appearing on the books of the Company), upon
payment in cash by wire transfer or by check acceptable to the Company of the
purchase price of the shares to be purchased.
 
(ii) Net Issue Exercise. Notwithstanding any provisions herein to the contrary,
if the fair market value of one share of Common Stock is greater than the
Exercise Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant for cash, the Holder may elect to receive shares equal
to the value (as determined below) of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Notice of Exercise and notice of such
election, in which event the Company shall issue to the Holder a number of
shares of Common Stock computed using the following formula:
 
X =
Y (A-B)
A
Where
X
=
The number of shares of Common Stock to be issued to the Holder
         
Y
=
the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
canceled (at the date of such calculation)
         
A
=
the fair market value of one share of the Common Stock (at the date of such
calculation)
         
B
=
Exercise Price (as adjusted to the date of such calculation).



For purposes of the above calculation, fair market value of one share of Common
Stock shall be determined by the Company’s Board of Directors in good faith;
provided, however, that where there exists a public market for the Common Stock
at the time of such exercise, the fair market value of one share of Common Stock
shall be the average of the closing bid and asked prices of the Common Stock
quoted in the Over-The-Counter Market Summary or the last reported sale price of
the Common Stock or the closing price quoted on the Nasdaq Capital Market or on
any exchange on which the Common Stock is listed, whichever is applicable, as
reported by Bloomberg L.P. for the five (5) trading days prior to the date of
the Company’s receipt of this Warrant and delivery of the properly endorsed
Notice of Exercise and notice of Holder’s election to exercise without cash.
 
1

--------------------------------------------------------------------------------


 
(c) Issuance of Shares. This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the Warrant
Shares issuable upon such exercise shall be treated for all purposes as the
holder of record of such shares as of the close of business on such date. As
promptly as practicable on or after such date and in any event within ten (10)
days thereafter, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of Warrant Shares issuable upon such exercise. In the event that this
Warrant is exercised in part, the Company at its expense will execute and
deliver a new Warrant of like tenor exercisable for the remaining number of
Warrant Shares for which this Warrant may then be exercised.
 
4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled (after
aggregating all shares that are being issued upon such exercise), the Company
shall make a cash payment equal to the Exercise Price multiplied by such
fraction.
 
5. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.
 
6. Rights of Stockholders. Subject to Sections 9 and 11 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of the Warrant Shares or any other securities of the Company that may at
any time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof or
to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, or change of stock to no par value, consolidation, merger, conveyance, or
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until this Warrant shall have been exercised as
provided herein.
 
7. Transfer of Warrant.
 
(a) Warrant Register. The Company will maintain a register (the “Warrant
Register”) containing the names and addresses of the Holder or Holders. Any
Holder of this Warrant or any portion thereof may change its address as shown on
the Warrant Register by written notice to the Company requesting such change.
Any notice or written communication required or permitted to be given to the
Holder may be delivered or given by mail to such Holder as shown on the Warrant
Register and at the address shown on the Warrant Register. Until this Warrant is
transferred on the Warrant Register of the Company, the Company may treat the
Holder as shown on the Warrant Register as the absolute owner of this Warrant
for all purposes, notwithstanding any notice to the contrary.
 
2

--------------------------------------------------------------------------------


 
(b) Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
7(a) above, issuing the Warrant Shares or other securities then issuable upon
the exercise of this Warrant, exchanging this Warrant, replacing this Warrant,
or any or all of the foregoing (the “Warrant Agent”). Thereafter, any such
registration, issuance, exchange or replacement, as the case may be, shall be
made at the office of the Warrant Agent.
 
(c) Transferability and Negotiability of Warrant. This Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company). Subject to the provisions of this Warrant with respect to
compliance with the Securities Act of 1933, as amended (the “Act”), title to
this Warrant may be transferred by endorsement (by the Holder executing the
Assignment Form annexed hereto) and delivery in the same manner as a negotiable
instrument transferable by endorsement and delivery.
 
(d) Exchange of Warrant Upon a Transfer. Upon surrender of this Warrant for
exchange, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the Act and with the limitations
on assignments and transfers contained in this Section 7, the Company at its
expense shall issue to or on the order of the Holder a new warrant or warrants
of like tenor, in the name of the Holder or as the Holder (on payment by the
Holder of any applicable transfer taxes) may direct, for the number of shares
issuable upon exercise hereof.
 
(e) Compliance with Securities Laws.
 
(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the Warrant Shares to be issued upon exercise hereof are being
acquired for investment purposes, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Act or any state securities laws.
 
(ii) This Warrant and all Warrant Shares issued upon exercise hereof or
conversion thereof shall be stamped or imprinted with a legend in substantially
the following form (in addition to any legend required by state securities
laws):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.
 
3

--------------------------------------------------------------------------------


 
8. Reservation of Stock. The Company covenants that during the Term, the Company
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
this Warrant and, from time to time, will take all steps necessary to amend its
Certificate or Articles of Incorporation (the “Certificate”) to provide
sufficient reserves of Warrant Shares issuable upon exercise of this Warrant.
The Company further covenants that all Warrant Shares that may be issued upon
the exercise of rights represented by this Warrant and payment of the Exercise
Price, all as set forth herein will be duly and validly authorized and issued,
fully paid and nonassessable and free from all taxes, liens and charges in
respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously therewith). The Company agrees that its issuance of
this Warrant shall constitute full authority to its officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for the Warrant Shares upon the exercise of this Warrant.
 
9. Notices.
 
(a) Whenever the Exercise Price or the shares purchasable hereunder shall be
adjusted pursuant to Section 11 hereof, the Company shall issue a certificate
signed by its Chief Financial Officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Exercise Price and the shares
purchasable hereunder after giving effect to such adjustment, and shall cause a
copy of such certificate to be mailed (by first-class mail, postage prepaid) to
the Holder of this Warrant.
 
(b) In case:
 
(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right, or
 
(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation or entity, or any conveyance of all or substantially
all of the assets of the Company to another corporation or entity, or
 
(iii) of any voluntary or involuntary dissolution, liquidation or winding-up of
the Company,
 
4

--------------------------------------------------------------------------------


 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding-up is to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such stock or securities at the time receivable upon the exercise of
this Warrant) shall be entitled to exchange their shares of Common Stock (or
such other stock or securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least 20
days prior to the record date specified in (A) above or 30 days prior to the
date specified in (B) above.
 
10. Amendments and Waivers.
 
(a) Except as provided in Section 10(b) below, this Warrant, or any provision
hereof, may be amended, waived, discharged or terminated only by a statement in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.
 
(b) Any term or condition of this Warrant may be amended with the written
consent of the Company and the Holder. Any amendment effected in accordance with
this Section 10(b) shall be binding upon the Holder and each future holder of
this Warrant and the Company.
 
(c) No waivers of, or exceptions to, any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.
 
11. Adjustments. The Exercise Price and the shares purchasable hereunder are
subject to adjustment from time to time as follows:
 
(a) Merger, Sale of Assets, etc. If at any time while this Warrant is
outstanding and unexpired there shall be (i) a reorganization (other than a
combination, reclassification, exchange or subdivision of shares otherwise
provided for herein), (ii) a merger or consolidation of the Company with or into
another corporation in which the Company is not the surviving entity, or (iii) a
sale or transfer of the Company’s properties and assets as, or substantially as,
an entirety to any other corporation or other entity, then, as a part of such
reorganization, merger, consolidation, sale or transfer, lawful provision shall
be made so that the holder of this Warrant shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares of stock
or other securities or property of the successor corporation or other entity
resulting from such reorganization, merger, consolidation, merger, sale or
transfer that a holder of the shares deliverable upon exercise of this Warrant
would have been entitled to receive in such reorganization, consolidation,
merger, sale or transfer if this Warrant had been exercised immediately before
such reorganization, merger, consolidation, sale or transfer, all subject to
further adjustment as provided in this Section 11. The foregoing provision of
this Section 11(a) shall similarly apply to successive reorganizations,
consolidations, mergers, sales and transfers and to the stock or securities of
any other corporation or other entity that are at the time receivable upon the
exercise of this Warrant. If the per-share consideration payable to the Holder
for shares in connection with any such transaction is in a form other than cash
or marketable securities, then the fair market value of such consideration shall
be determined in accordance with Section 3(b)(ii). In all events, appropriate
adjustment (as determined in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of the Holder after the transaction, to the end that
the provisions of this Warrant shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant.
 
5

--------------------------------------------------------------------------------


 
(b) Reclassification, etc. If the Company, at any time while this Warrant
remains outstanding and unexpired, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change and the Exercise Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 11.
 
(c) Split, Subdivision or Combination of Shares. If the Company at any time
while this Warrant remains outstanding and unexpired shall split, subdivide or
combine the securities as to which purchase rights under this Warrant exist,
into a different number of securities of the same class, the Exercise Price for
such securities shall be proportionately decreased in the case of a split or
subdivision or proportionately increased in the case of a combination and the
number of such securities shall be proportionately increased in the case of a
split or subdivision or proportionately decreased in the case of a combination.
 
(d) Adjustments for Dividends in Stock or other Securities or Property. If while
this Warrant remains outstanding and unexpired, the holders of the securities as
to which purchase rights under this Warrant exist (including without limitation
securities into which such securities may be converted) at the time shall have
received, or, on or after the record date fixed for the determination of
eligible stockholders, shall have become entitled to receive, without payment
therefor, other or additional stock or other securities or property (other than
cash) of the Company by way of dividend, then and in each case, this Warrant
shall represent the right to acquire, in addition to the number of shares of the
security receivable upon exercise of this Warrant, and without payment of any
additional consideration therefor, the amount of such other or additional stock
or other securities or property (other than cash) of the Company that such
holder would hold on the date of such exercise had it been the holder of record
of the security receivable upon exercise of this Warrant (or upon such
conversion) on the date hereof and had thereafter, during the period from the
date hereof to and including the date of such exercise, retained such shares
and/or all other additional stock available by it as aforesaid during such
period, giving effect to all adjustments called for during such period by the
provisions of this Section 11.
 
(e) Calculations. All calculations under this Section 11 shall be made to the
nearest four decimal points.
 
6

--------------------------------------------------------------------------------


 
(f) No Impairment. The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the holder of this
Warrant against impairment.
 
12. Saturdays, Sundays and Holidays. If the last or appointed day for the taking
of any action or the expiration of any right granted herein shall be a Saturday,
Sunday or legal holiday, then (notwithstanding anything herein to the contrary)
such action may be taken or such right may be exercised on the next succeeding
day that is not a Saturday, Sunday or legal holiday.
 
13. Call Provision. If, after the Warrant Issue Date and the date when all the
shares underlying this Warrant Vest, the closing price of the Common Stock for
each of 20 consecutive trading days (the “Measurement Period”, which 20
consecutive trading day period shall not have commenced prior to the Warrant
Issue Date) equals or exceeds 214.29% of the then Exercise Price (the “Threshold
Price”), at any time during a calendar month commencing after December 31, 2007,
the Company shall have the right, within one trading day following the end of
such Measurement Period, to call for cancellation all or any portion of this
Warrant for which a Notice of Exercise has not yet been delivered by the Holder
(such right, a “Call”). To exercise this right, the Company shall deliver to the
Holder an irrevocable written notice (a “Call Notice”), indicating therein the
portion of the unexercised portion of this Warrant to which such notice applies,
along with cash consideration equal to $.001 for each Warrant Share subject to
the Call. Any portion of this Warrant subject to such Call Notice for which a
Notice of Exercise shall not have been received by the Call Date will be
cancelled at 5:00 p.m. (Eastern Standard Time) on the tenth trading day after
the date the Call Notice is received by the Holder (such date and time, the
“Call Date”). Any unexercised portion of this Warrant to which the Call Notice
does not pertain will be unaffected by such Call Notice. In furtherance thereof,
the Company covenants and agrees that it will honor all Notices of Exercise with
respect to Warrant Shares subject to a Call Notice that are tendered through
5:00 p.m. (Eastern Standard Time) on the Call Date. The parties agree that any
Notice of Exercise delivered following a Call Notice which Calls less than all
the Warrants shall first reduce to zero the number of Warrant Shares subject to
such Call Notice prior to reducing the remaining Warrant Shares available for
purchase under this Warrant. For example, if (x) this Warrant then permits the
Holder to acquire 100 Warrant Shares, (y) a Call Notice pertains to 75 Warrant
Shares, and (z) prior to 5:00 p.m. (Eastern Standard Time) on the Call Date the
Holder tenders a Notice of Exercise in respect of 50 Warrant Shares, then (1) on
the Call Date the right under this Warrant to acquire 25 Warrant Shares will be
automatically cancelled, (2) the Company, in the time and manner required under
this Warrant, will have issued and delivered to the Holder 50 Warrant Shares in
respect of the exercises following receipt of the Call Notice, and (3) the
Holder may, until the last day of the Term, exercise this Warrant for 25 Warrant
Shares (subject to adjustment as herein provided and subject to subsequent Call
Notices). Subject again to the provisions of this Section 2(f), the Company may
deliver subsequent Call Notices for any portion of this Warrant for which the
Holder shall not have delivered a Notice of Exercise.
 
7

--------------------------------------------------------------------------------


 
14. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to agreements made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State.
 
15. Binding Effect. The terms of this Warrant shall be binding upon and inure to
the benefit of the Company and the Holder and their respective successors and
assigns.

 
[SIGNATURE PAGE FOLLOWS]
 
8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, United Heritage Corporation has caused this Warrant to be
executed by its officers thereunto duly authorized.
 
Dated: ________________________
           
UNITED HERITAGE CORPORATION
HOLDER: ________________________
              By:   By:  

--------------------------------------------------------------------------------

Name:
Its:
   

--------------------------------------------------------------------------------

Name:
Title:

 
9

--------------------------------------------------------------------------------


 
NOTICE OF EXERCISE
 
(1) The undersigned hereby (A) elects to purchase _______ shares of Common Stock
of UNITED HERITAGE CORPORATION, pursuant to the provisions of Section 3(b)(i) of
the attached Warrant, and tenders herewith payment of the purchase price for
such shares in full, or (B) elects to exercise this Warrant for the purchase
of_______ shares of Common Stock, pursuant to the provisions of Section 3(b)(ii)
of the attached Warrant.
 
(2) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock to be issued upon exercise hereof are being
acquired for investment purposes, and that the undersigned will not offer, sell
or otherwise dispose of any such shares of Common Stock except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended, or any applicable state securities laws.
 
(3) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:
 

 
________________________________________________________
(Name)
     
________________________________________________________ 
(Name)

 
(4) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:
 

     
________________________________________________________
(Name)
               
______
(Date) 
 
_____________________________________
 (Signature)
 

 
10

--------------------------------------------------------------------------------


 
ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of Assignee
 
Address
 
No. of Shares
________________________   ________________________   ________________________



and does hereby irrevocably constitute and appoint ____________________________
Attorney to make such transfer on the books of UNITED HERITAGE CORPORATION,
maintained for the purpose, with full power of substitution in the premises.
 
The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment purposes, and that the
Assignee will not offer, sell or otherwise dispose of this Warrant or any shares
of stock to be issued upon exercise hereof except under circumstances which will
not result in a violation of the Securities Act of 1933, as amended, or any
applicable state securities laws.


Dated: _________________________
 

 
_______________________________________
Signature of Holder

 
11

--------------------------------------------------------------------------------



